Exhibit 10.1

      Execution Copy   Contract #1-26652287-1

AMENDMENT NUMBER 1
TO
YAHOO! PUBLISHER NETWORK AGREEMENT #1-26652287
          This Amendment #1 to the Yahoo! Publisher Network Agreement
#1-26652287 (“Amendment #1”) is entered into as of the latter date of either
Yahoo! or Publisher’s signature below (“Amendment #1 Effective Date”) and is
made by and among Local.com Corporation (“Publisher”) and Yahoo! Inc.
(“Yahoo!”), and modifies the Yahoo! Publisher Network Agreement #1-26652287 by
and among the same parties effective as of August 25, 2010 (the “Agreement”).
          In consideration of mutual covenants and for such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Publisher and Yahoo! hereby agree as
follows:

1.   The “Compensation” section of the Service Order is hereby amended to the
include the following:

               “D. ***

2.   The following is inserted as new Section F of Attachment A (Implementation
Requirements):

               “F. ***

3.   Miscellaneous.

  (a)   Except as expressly set forth herein, the terms and conditions of the
Agreement are unmodified and remain in full force and effect.     (b)   The
Agreement is amended to provide that references in the Agreement to “this
Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.     (c)   This
Amendment #1 may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same instrument. An electronically transmitted signature
via pdf or facsimile shall be deemed the equivalent to an original ink
signature.     (d)   In the event of a conflict between any of the terms and
conditions of the Agreement and any of the terms and conditions of this
Amendment #1, the terms and conditions of this Amendment #1 shall control.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment #1 as of the Amendment #1 Effective Date.

              LOCAL.COM CORPORATION   YAHOO! INC.
 
           
By:
  /s/ Brenda Agius   By:   /s/ Al Echamendi
 
           

  Name: Brenda Agius       Name: Al Echamendi
 
  Title: CFO       Title: Sr. Director, Business Development
 
  Date: 8/30/10       Date: 8/27/10

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

Yahoo! Confidential

1